Order entered December 18, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01252-CV

                              SHERIE MCINTYRE, Appellant

                                              V.

                        UNITED SUPERMARKETS, LLC, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-04087-2018

                                          ORDER
       Before the Court is appellant’s December 16, 2019 second motion for an extension of

time to file her brief on the merits. We GRANT the motion as follows. We ORDER Lynne

Finley, Collin County District Clerk, to file the requested supplemental clerk’s record by

January 3, 2020. Appellant shall file her brief on the merits by January 8, 2020.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE